UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1922


GREAT AMERICAN INSURANCE COMPANY,

                Plaintiff - Appellee,

           v.

ROSE MARIE BOGLEY, d/b/a Peace & Plenty,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-01161-CMH-IDD)


Argued:   May 17, 2012                        Decided:   June 28, 2012


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON, *
Senior Circuit Judge.


Affirmed by unpublished opinion.      Judge       Niemeyer     wrote   the
opinion, in which Judge Gregory joined.


ARGUED:      Michael   McGettigan,   Middleburg,   Virginia,  for
Appellant.    Matthew David Green, MORRIS & MORRIS, Richmond,
Virginia, for Appellee.    ON BRIEF:   Sandra S. Gregor, MORRIS &
MORRIS, Richmond, Virginia, for Appellee.


     *
       Because Senior Judge Hamilton did not participate in oral
argument due to illness, this decision is filed by a quorum of
the panel, pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.




                                2
NIEMEYER, Circuit Judge:

     Rose Marie Bogley owns a farm near Upperville, Virginia, on

which stands an old barn with walls made of rubblestone and a

roof made of wood, called the “Tee Stable” because its footprint

resembles the letter “T.”           On March 13, 2010, Bogley discovered

that a portion of the Tee Stable’s walls had collapsed.

     When Bogley submitted a claim for repair of the collapsed

wall to Great American Insurance Company, which had issued a

property     insurance     policy     to     Bogley,    the     company    denied

coverage.     It asserted that the wall’s collapse was not caused

by any of the policy’s covered causes of loss and that Bogley’s

additional coverage for collapse was inapplicable.

     This litigation ensued to resolve the coverage question.

Great American filed a complaint seeking a declaratory judgment

that the policy did not cover the wall’s collapse, and Bogley

filed a counterclaim seeking coverage for her loss.

     Prior    to   denying   coverage,       Great    American   retained       Kiet

Nguyen, a civil engineer, to determine the cause of the wall’s

collapse, and, after visiting the site on March 22, 2010, Nguyen

issued   a   report    concluding     that    the     wall   collapsed    because

“excessive    ground     water   resulting     from    melted    snow    from   the

ground and roof imposed against the wall.”                   He determined that

“the lack of reinforcement and inadequate under-drainage behind



                                       3
the wall[] allowed water to be retained behind the wall and

impose against the unstable wall.”

       Bogley retained her own civil engineer, Timothy Painter, to

conduct      an    investigation       of    the       collapse.              Drawing   on      data

gathered by nearby weather stations, Painter gave his opinion

that   the    wall      had    collapsed         as    a    result       of    heavy    snows     in

January      and     February      2010.              According          to     Painter,        “the

combination        of   the    weight       from       the       heavy    snowfall      and      the

subsequent, sudden melting due to higher temperatures imposed a

surcharge pressure on the foundation of th[e] structure.”                                       “This

combination of loads over-stressed the wall and compromised the

integrity of th[e] structural system,” leading to the collapse.

       On    Great      American’s      motion             for    summary       judgment,        the

district court granted judgment to Great American, dated July

27, 2011.         From this judgment Bogley now appeals.

       Bogley      contends     that    the       Tee       Stable’s      wall    collapse        is

covered by two separate provisions of her insurance policy.                                      She

first identifies Section B, “Farm Property -- Causes of Loss

Form -- Broad,” which provides for coverage of losses related to

the    weight      of   ice,    snow,       or       sleet.        Specifically,            Section

B(2)(v) indicates that covered causes of loss include:

       Weight of ice, snow, or sleet causing damage                                    to   a
       building or any property inside of the building.




                                                 4
The    second    provision      identified       by      Bogley     is     Section    D,

“Additional      Coverages.”           Section      D     lists     six     additional

coverages,      the     fifth     of    which       is        entitled     “Additional

Coverage -- Collapse.”          It provides:

       5.   Additional Coverage -- Collapse

            The following Additional Coverage applies only
            when Broad or Special Covered Causes of Loss is
            specified in the Declarations:

                                  *      *        *

            b.    We will pay for direct physical loss or
            damage to Covered Property, caused by collapse of
            a building or any part of a building that is
            covered under a Farm Property Coverage Form, or
            that contains property covered under a Farm
            Property Coverage Form, if collapse is caused by
            one or more of the following:

                   (1) The “specified causes of loss”                          or
                   breakage of building glass, all only                        as
                   insured against in this Coverage Form;

In turn, the phrase “specified causes of loss” is defined in

Section H of the policy to include “weight of snow, ice or

sleet.”

       We conclude that coverage is not provided by either section

because Bogley has offered insufficient evidence to suggest that

the “weight of snow or ice” caused the Tee Stable’s collapse.

Bogley’s expert, Painter, identified two factors as joint causes

of    the   collapse:     “The    weight     from       the    heavy   snowfall”     and

groundwater pressure from excess snow melt (which is the same

cause given by Great American’s expert Nguyen).                          But Painter’s


                                         5
conclusion that the snow remained on the ground as of March 13,

2010,   was         based   on    his       layman’s       understanding      of     snow   melt

patterns.           When questioned, he was unable to state how much

snow,   if     any,     was      on    the    ground       at   the   time    that    the   wall

collapsed, or even to say how much snow had accumulated at its

peak.          In     contrast,            Great        American      retained     an    expert

meteorologist who testified that all of the snow in the area and

on Bogley’s property had melted by March 7 or earlier, well

before the wall’s collapse.

     Although we are required to draw all reasonable inferences

in favor of Bogley, we need not accept every opinion proffered

by her expert, especially when that opinion has no factual basis

or is “based upon an erroneous factual foundation.”                                Countryside

Corp.     v.    Taylor,          561       S.E.2d       680,    682    (Va.    2002)     (where

plaintiff’s expert “essentially assumed a fiction and based his

opinion        of     damages         on     that        fiction”     his     testimony     was

“speculative and unreliable as a matter of law”).

     Because it is essentially undisputed in the record that

there   was     no     snow      on    the    ground       at   the   time    of   the   wall’s

collapse, the weight of snow or ice on the ground could at best

be only one, among a number, of the wall’s historical events

occurring before the collapse.                          See Fitzgerald v. Manning, 679

F.2d 341, 348 (4th Cir. 1982) (“A mere possibility of . . .

causation is not enough; and when the matter remains one of pure

                                                    6
speculation   or   conjecture,   or   the   possibilities   are   at   best

evenly balanced, it becomes the duty of the court” to grant a

judgment on the issue).     The record evidence about the cause of

collapse on March 13, 2010, is limited to ground water pressure,

not the weight of any snow and ice, which had by then melted.

     Accordingly, we affirm the district court’s conclusion that

the Great American policy did not provide coverage for the loss

and was therefore entitled to summary judgment.

                                                                  AFFIRMED




                                      7